DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered. 

Status of Claims

Claims 1, 2, 9, 11, 13-15, 18, 20-23, 25, and 27-29 are pending. New claims 27-29 and amendments to claims 1, 9, 15, 20-23, and 25 filed 09/03/2021 are acknowledged. 

Allowable Subject Matter 

Claims 1, 2, 9, 11, 13-15, 18, 20-23, 25, and 27-29 are allowed.


Reasons for Allowance 

The prior art of record does not teach or render obvious the invention of claim 1 as a whole, including the limitation that the leach step comprises a first leach stage and a second leach stage in which the material is leached with hydrochloric acid to form the pregnant leach solution, and the pregnant leach solution is passed to a thickening circuit comprising a first thickening stage aligned subsequent with the first leach stage and a second thickening stage aligned subsequent with the second leach stage, wherein an underflow from the first thickening stage aligned subsequent with the first leach stage is passed to the second leach stage, and wherein an underflow from the second thickening stage aligned subsequent with the second leach stage is passed to waste.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is 571-270-7932. The examiner can normally be reached Mondays, Wednesdays, from noon to 8:00 pm (ET) and Thursdays, from noon to 4:00pm (ET).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see <http://pair-direct.uspto.gov>. Questions on access to the Private PAIR system should be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free). To receive assistance from a USPTO Customer Service Representative or to access the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 

/SALIL JAIN/Examiner, Art Unit 1795